EXHIBIT 10(e)(21)

LOGO [g125456g97f86.jpg]

Executive Long-Term Incentive Program (Officers)

Award Summary

 

  «First Name» «Last Name»      Date of agreement and award:    <<Grant Date>>  
Approved Value:    <<Approved Value>>  

Performance Shares

 

     Number of Performance Shares:    <<# Performance Shares>>  

Vesting Date of All Performance

Shares Earned:

   <<3 yrs. from grant date>>  

Performance Shares Earned if

Annual Target Performance is

Achieved for EPS and Cash:

  

1/3 of EPS and Cash portions of grant

on <<one, two and three yrs. from

grant date>>

 

Performance Shares Earned if

Annual Performance is Achieved

between Base and Maximum for

Revenue:

  

50%to 150% of Revenue portion of

grant on <<one, two and three yrs.

from grant date>>

 

Performance Shares Earned if

Three-Year Cumulative

Performance is Achieved between

Threshold and Maximum for EPS

and Cash:

  

25% – 150% of EPS and Cash

portions of grant (net of shares

earned for Annual Achievement) on

<<3 yrs. from grant date>>

 

 

*   Subject to the terms and conditions described in the Omnibus Agreement –
2011: PIP;ELTIP;PSs

 

*   Performance measures which may include, but are not limited to, continuous
service with the Company, achievement of specific business objectives, and other
measurements of individual, business unit or Company performance shall be
determined by the Committee in its sole discretion.

LOGO [g125456g45q39.jpg]